DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 12/8/20, with respect to claims 1-13 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed generating dual type modulation scheme with time and frequency domain in a transmitter. None of the prior art teach or suggest receiving a sequential series of samples of the digital symbols in a first domain of the first modulation scheme, wherein the first domain is one of the time domain and the frequency domain; determining if the first modulation scheme is in the time domain and the frequency domain, such that its dual is a second modulation scheme in the other domain; applying a 90 degree rotational operation to the second modulation scheme to generate a rotational modulation format, wherein the 90 degree rotational operation one of a Fast Fourier transform (FFT) or an inverse FFT (iFFT) depending on the determined domain of the first modulation scheme domain; modulating the series of digital .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0324598 Suh et al disclose a first and a second modulation scheme.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/EVA Y PUENTE/                                                                                                                                               Primary Examiner, Art Unit 2632